



DUPONT DE NEMOURS, INC.
2020 EQUITY AND INCENTIVE PLAN
Section 1.Purpose of Plan.
The purposes of this DuPont de Nemours, Inc. 2020 Equity and Incentive Plan (as
amended from time to time, the “Plan”) are to (a) provide an additional
incentive to selected employees, directors, independent contractors and
consultants of the Company or its Affiliates whose contributions are essential
to the growth and success of the Company, (b) strengthen the commitment of such
individuals to the Company and its Affiliates, (c) motivate those individuals to
faithfully and diligently perform their responsibilities and (d) attract and
retain competent and dedicated individuals whose efforts will result in the
long-term growth and profitability of the Company. To accomplish these various
purposes, the Plan provides that the Company may grant Options, Share
Appreciation Rights, Restricted Shares, Restricted Stock Units, Share Bonuses,
Other Share-Based Awards, Cash Awards or any combination of the foregoing.
Section 2.    Definitions.
For purposes of the Plan, the following capitalized terms shall be defined as
set forth below:
(a)    “Administrator” means the Board, or, if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.
(b)    “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified.
(c)    “Applicable Laws” means the applicable requirements under U.S. federal
and state corporate laws, U.S. federal and state securities laws, including the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any other country or jurisdiction where
Awards are granted under the Plan, all as are in effect from time to time.
(d)    “Authorized Officer” has the meaning set forth in Section 3(c) hereof.
(e)    “Award” means any Option, Share Appreciation Right, Restricted Share,
Restricted Stock Unit, Share Bonus, Other Share-Based Award or Cash Award
granted under the Plan.
(f)    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Administrator shall determine, consistent with the Plan.


1



--------------------------------------------------------------------------------




(g)    “Base Price” has the meaning set forth in Section 8(b) hereof.
(h)    “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.
(i)    “Board” means the Board of Directors of the Company.
(j)    “Bylaws” mean the bylaws of the Company, as may be amended and/or
restated from time to time.
(k)    “Cash Award” means an Award granted pursuant to Section 12 hereof.
(l)    “Cause” shall have the meaning set forth in the Participant’s employment
or other agreement with the Company, any Subsidiary or any Affiliate, if any,
provided that if the Participant is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
Cause, then Cause shall mean (i) the willful and continued failure of the
Participant to perform substantially the Participant’s duties with the Company
or any Subsidiary or Affiliate (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the employing
Company, Subsidiary or Affiliate that specifically identifies the alleged manner
in which the Participant has not substantially performed the Participant’s
duties, or (ii) the willful engaging by the Participant in illegal conduct or
misconduct that is injurious to the Company or any Subsidiary or Affiliate,
including any breach of the Company’s Code of Business Conduct or other
applicable ethics policy. Any voluntary termination of employment or service by
the Participant in anticipation of an involuntary termination of the
Participant’s employment or service, as applicable, for Cause shall be deemed to
be a termination for Cause.
(m)    “Change in Capitalization” means any (i) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event, (ii)
special or extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Common Stock or other property), stock split, reverse stock
split, share subdivision or consolidation, (iii) combination or exchange of
shares or (iv) other change in corporate structure, which, in any such case, the
Administrator determines, in its sole discretion, affects the Shares such that
an adjustment pursuant to Section 5 hereof is appropriate.
(n)    “Change in Control” means the first of the following events to occur on
or following the Effective Date:
(1)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person which were acquired directly from the Company or its Affiliates)
representing more than thirty percent (30%) of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (3) below; or


2



--------------------------------------------------------------------------------




(2)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or
(3)    there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation or other entity, other
than (i) a merger or consolidation which results in (A) the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least sixty percent (60%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (B) the individuals who comprise the
Board immediately prior thereto constituting immediately thereafter at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a Subsidiary, the ultimate parent thereof, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding securities; or
(4)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (i) at least sixty percent (60%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (ii)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board immediately prior
thereto.


3



--------------------------------------------------------------------------------




Notwithstanding the foregoing, (x) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (y) if all
or a portion of an Award constitutes deferred compensation under Section 409A of
the Code and such Award (or portion thereof) is to be settled, distributed or
paid on an accelerated basis due to a Change in Control event that is not a
“change in control event” described in Treasury Regulation Section
1.409A-3(i)(5) or successor guidance, if such settlement, distribution or
payment would result in additional tax under Section 409A of the Code, such
Award (or the portion thereof) shall vest at the time of the Change in Control
(provided such accelerated vesting will not result in additional tax under
Section 409A of the Code), but settlement, distribution or payment, as the case
may be, shall not be accelerated..
(o)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
(p)    “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Unless the Board determines otherwise, the Committee shall
be composed entirely of individuals who meet the qualifications of (i) a
“non-employee director” within the meaning of Rule 16b-3 and (ii) any other
qualifications required by the applicable stock exchange on which the Common
Stock is traded.
(q)    “Common Stock” means the common stock, par value U.S. $0.01 per share, of
the Company.
(r)    “Company” means DuPont de Nemours, Inc., a Delaware corporation (or any
successor company, except as the term “Company” is used in the definition of
“Change in Control” above).
(s)    “Disability” has the meaning assigned to such term or an analogous term
in any individual service, employment or severance agreement or Award Agreement
with the Participant or, if no such agreement exists or if such agreement does
not define “Disability” or an analogous term, then “Disability” means that a
Participant, as determined by the Administrator in its sole discretion, (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.
(t)    “Effective Date” has the meaning set forth in Section 19.


4



--------------------------------------------------------------------------------




(u)    “Eligible Recipient” means an employee, director, independent contractor,
or natural person consultant of the Company or any Affiliate of the Company who
has been selected as an eligible participant by the Administrator; provided,
however, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, an Eligible Recipient of an Option or
a Share Appreciation Right means an employee, director, independent contractor,
or natural person consultant of the Company or any Affiliate of the Company with
respect to whom the Company is an “eligible issuer of service recipient stock”
within the meaning of Section 409A of the Code; and provided, further, that an
Eligible Recipient of an ISO means an individual who is an employee of the
Company, a “parent corporation” (as such term is defined in Section 424(e) of
the Code) of the Company or a “subsidiary corporation” (as such term is defined
in Section 424(f) of the Code) of the Company.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(w)    “Executive Officer” means an officer of the Company who is subject to the
liability provisions of Section 16 of the Exchange Act.
(x)    “Exempt Award” means the following:
(1)    An Award granted in assumption of, or in substitution for, outstanding
awards previously granted by a corporation or other entity acquired by the
Company or any of its Affiliates or with which the Company or any of its
Affiliates combines by merger or otherwise. The terms and conditions of any such
Awards may vary from the terms and conditions set forth in the Plan to the
extent the Administrator at the time of grant may deem appropriate, subject to
Applicable Laws.
(2)    An “employment inducement” award as described in the applicable stock
exchange listing manual or rules as may be granted under the Plan from time to
time. The terms and conditions of any “employment inducement” award may vary
from the terms and conditions set forth in the Plan to such extent as the
Administrator at the time of grant may deem appropriate, subject to Applicable
Laws.
(3)    An award that an Eligible Recipient purchases at Fair Market Value
(including awards that an Eligible Recipient elects to receive in lieu of fully
vested compensation that is otherwise due) whether or not the Shares are
delivered immediately or on a deferred basis.
(y)    “Exercise Price” means, (i) with respect to any Option, the per-share
price at which a holder of such Option may purchase Shares issuable upon the
exercise of such Option.
(z)    “Fair Market Value” of a share of Common Stock or another security as of
a particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided, that, (i) if the Common Stock or
other security is admitted to trading on a national securities exchange, the
fair market value on any date shall be the closing sale price reported on such
date, (or if such date is not a trading day, on the last preceding date on which
there was a sale of a share of Common Stock or other security on such exchange),
or (ii) if the


5



--------------------------------------------------------------------------------




Common Stock or other security is then traded in an over-the-counter market, the
fair market value on any date shall be the average of the closing bid and asked
prices for such share or other security in such over-the-counter market on such
day (or, if none, for the last preceding date on which there was a sale of such
share or other security in such market).
(aa)    “Free Standing Rights” have the meaning set forth in Section 8(a).
(bb)    “Good Reason” has the meaning assigned to such term or an analogous term
in any employment agreement or severance agreement or plan or Award Agreement.
(cc)    “ISO” means an Option intended to be and designated as, and that
satisfies the requirements to be, an “incentive stock option” within the meaning
of Section 422 of the Code.
(dd)    “Nonqualified Stock Option” means an Option that is not designated as an
ISO or that otherwise does not satisfy the requirements to be an ISO, as such
requirements are set forth in Section 422 of the Code.
(ee)    “Option” means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof. The term “Option” as used in the Plan includes the
terms “Nonqualified Stock Option” and “ISO.”
(ff)    “Other Share-Based Award” means a right or other interest granted
pursuant to Section 10 that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, Common Stock,
including unrestricted Shares, dividend equivalents or performance units, each
of which may be subject to the attainment of performance goals or a period of
continued provision of service or employment or other terms or conditions as
permitted under the Plan.
(gg)    “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority provided for in
Section 3 below, to receive grants of Awards, any permitted assigns, and, upon
his or her death, his or her successors, heirs, executors and administrators, as
the case may be.
(hh)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.
(ii)    “Plan” has the meaning set forth in Section 1 hereof.
(jj)    “Related Rights” has the meaning set forth in Section 8(a) hereof.
(kk)    “Restricted Period” has the meaning set forth in Section 9(a).
(ll)    “Restricted Shares” means Shares granted pursuant to Section 9 hereof
subject to certain restrictions that lapse at the end of a specified period or
periods of time and/or upon attainment of specified performance objectives.


6



--------------------------------------------------------------------------------




(mm)    “Restricted Stock Unit” means the right granted pursuant to Section 9
hereof to receive a share of Common Stock or the cash equivalent of the Fair
Market Value of a share of Common Stock or a combination thereof.
(nn)    “Rule 16b-3” has the meaning set forth in Section 3(a).
(oo)    “Share Appreciation Right” means the right to receive, upon exercise of
the right, the applicable amounts as described in Section 8 hereof.
(pp)    “Share Bonus” means a bonus payable in fully vested shares of Common
Stock granted pursuant to Section 11 hereof.
(qq)    “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.
(rr)    “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.
(ss)    “Transfer” has the meaning set forth in Section 17 hereof.
Section 3.    Administration.
(a)    The Plan shall be administered by the Administrator and shall be
administered, to the extent applicable, in accordance with Rule 16b-3 under the
Exchange Act (“Rule 16b-3”).
(b)    Pursuant to the terms of the Plan, the Administrator, subject, in the
case of any Committee, to any restrictions on the authority delegated to it by
the Board, shall have the power and authority, without limitation:
(1)    to select those Eligible Recipients who shall be Participants;
(2)    to determine whether and to what extent Awards are to be granted
hereunder to Participants;
(3)    to determine the number of Shares to be covered by each Award granted
hereunder;
(4)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including as applicable (i) the
restrictions applicable to Restricted Shares or Restricted Stock Units and the
conditions under which restrictions applicable to such Restricted Shares or
Restricted Stock Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and the Base Price
of each Share Appreciation Right and the purchase price, if any, of any other
Award, (iv) the vesting schedule applicable to each


7



--------------------------------------------------------------------------------




Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards, including equitable adjustments to performance goals in
recognition of unusual or non-recurring events affecting the Company or any
Affiliate thereof or the financial statements of the Company or any Affiliate
thereof, in response to changes in applicable laws or regulations, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles);
(5)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;
(6)    to determine the Fair Market Value in accordance with the terms of the
Plan;
(7)    to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment or service for purposes of Awards granted under the Plan;
(8)    to determine the impact of leaves of absence, including unpaid and
un-protected leaves of absence, changes from full-time to part-time employment,
partial Disability or other changes in the employment status or service status
of a Participant, on Awards, both with regard to vesting schedule and
termination;
(9)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(10)    to prescribe, amend and rescind rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendices to the Plan;
and
(11)    to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c)    To the extent permitted by Applicable Laws, the Administrator may, by
resolution, authorize one or more Executive Officers (each such Executive
Officer, an “Authorized Officer”) to do one or both of the following on the same
basis as (and as if the Authorized Officer for such purposes were) the
Administrator: (i) designate Eligible Recipients to receive Awards and (ii)
determine the size and terms and conditions of any such Awards; provided,
however, that (1) the Administrator shall not delegate such responsibilities to
any Authorized Officer for Awards granted to an Eligible Recipient who is an
Executive Officer, a non-employee director of the Company, or a more than 10%
Beneficial Owner of any class of the


8



--------------------------------------------------------------------------------




Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined in accordance with Section 16 of the Exchange Act,
and (B) the resolution providing for such authorization shall set forth the
total number of shares of Common Stock the Authorized Officer may grant during
any period; provided that no such authorization shall authorize grants of Awards
during any calendar year covering shares of Common Stock in excess of 250,000
Shares for any individual or 5,000,000 Shares in the aggregate. The Authorized
Officer(s) shall report periodically to the Administrator regarding the nature
and scope of the Awards granted pursuant to the authority delegated.
(d)    Subject to Section 5 hereof, the Administrator shall not have the
authority to reprice or cancel and regrant any Award at a lower exercise price,
Base Price or purchase price or cancel any Award with an exercise price, Base
Price or purchase price of less than Fair Market Value in exchange for cash,
property or other Awards without first obtaining the approval of the Company’s
stockholders. Without limiting any other provisions of the Plan, dividends
declared with respect to an Award during the period before the Award has vested
shall only become payable to a Participant if (and to the extent) the Shares
underlying the Award vest.
(e)    Any Award granted hereunder shall provide for a vesting period or
performance period, as applicable, of at least one (1) year following the date
of grant. Notwithstanding the preceding sentence, Awards representing a maximum
of five percent (5%) of the Shares initially reserved for issuance under
Section 4(a) hereof may be granted hereunder without any such minimum vesting
condition. Notwithstanding the provisions of this Section 3(e), the
Administrator may accelerate the vesting of or waive restrictions on Awards in
whole or in part at any time, for any reason.
(f)    The expenses of administering the Plan shall be borne by the Company and
its Affiliates.
(g)    If at any time or to any extent the Board shall not administer the Plan,
then the functions of the Administrator specified in the Plan shall be exercised
by the Committee.
(h)    Unless otherwise accelerated or where an Award Agreement or the
Administrator provides for continued vesting after termination of employment,
all unvested Awards shall be forfeited upon termination of employment.
(i)    All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.


9



--------------------------------------------------------------------------------




Section 4.    Shares Reserved for Issuance Under the Plan.
(a)    The maximum number of shares of Common Stock reserved for issuance under
the Plan shall be 19,000,000 shares (subject to adjustment as provided in
Section 5 hereof); provided that shares of Common Stock issued under the Plan
with respect to an Exempt Award shall not count against such share limit.
(b)    Notwithstanding anything in this Plan to the contrary, no individual who
is not a non-employee director will be granted Awards covering more than 500,000
shares of Common Stock in the aggregate during any calendar year (subject to
adjustment as provided by Section 5 hereof) and no such individual will be
granted Cash Awards payable in the aggregate in excess of $10,000,000 during any
calendar year.
(c)    No individual who is a non-employee director will be granted Awards
covering more than 40,000 shares of Common Stock in the aggregate during any
calendar year (subject to adjustment as provided by Section 5 hereof); provided
that in any event the grant date fair value of Awards granted to a non-employee
director shall not exceed $750,000 in the aggregate during any calendar year.
(d)    All of the shares of Common Stock available for issuance under the Plan
may be made subject to an Award that is an ISO.
(e)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of Shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Shares that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with the exercise of any Option or Share Appreciation Right under the Plan or
the payment of any purchase price with respect to any other Award under the
Plan, as well as any Shares exchanged by a Participant or withheld by the
Company or any Subsidiary to satisfy the tax withholding obligations related to
any Award under the Plan, shall not again be available for subsequent Awards
under the Plan, and notwithstanding that a Share Appreciation Right is settled
by the delivery of a net number of shares of Common Stock, the full number of
shares of Common Stock underlying such Share Appreciation Right shall not be
available for subsequent Awards under the Plan. Upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be cancelled
to the extent of the number of Shares as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. In addition, (i) to the extent an Award is
denominated in shares of Common Stock, but paid or settled in cash, the number
of shares of Common Stock with respect to which such payment or settlement is
made shall again be available for grants of Awards pursuant to the Plan and (ii)
shares of Common Stock underlying Awards that can only be settled in cash shall
not be counted against the aggregate number of shares of Common Stock available
for Awards under the Plan.


10



--------------------------------------------------------------------------------




Section 5.    Equitable Adjustments.
(a)    In the event of any Change in Capitalization, an equitable substitution
or proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, to prevent the dilution or
enlargement of the rights of Participants, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and maximum number of
shares of Common Stock or cash that may be subject to Awards granted to any
Participant in any calendar year, (ii) the kind and number of securities subject
to, and the Exercise Price or Base Price of, outstanding Options and Share
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares or the amount of cash or amount or type of other
property subject to outstanding Restricted Shares, Restricted Stock Units, Share
Bonuses or Other Share-Based Awards granted under the Plan; provided, however,
that any fractional shares resulting from the adjustment shall be eliminated.
(b)    Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
but subject in all events to the requirements of Section 409A of the Code, for
the cancellation of any outstanding Award in exchange for payment in cash or
other property having an aggregate Fair Market Value equal to the Fair Market
Value of the Shares, cash or other property covered by such Award, reduced by
the aggregate Exercise Price or Base Price thereof, if any; provided, however,
that if the Exercise Price or Base Price of any outstanding Award is equal to or
greater than the Fair Market Value of the shares of Common Stock, cash or other
property covered by such Award, the Administrator may cancel such Award without
the payment of any consideration to the Participant.
(c)    With respect to ISOs, any adjustment pursuant to this Section 5 shall be
made in accordance with the provisions of Section 424(h) of the Code and any
regulations or guidance promulgated thereunder. No adjustment pursuant to this
Section 5 shall cause any Award which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of Section 409A of the Code.
(d)    Further, without limiting the generality of the foregoing, with respect
to Awards subject to non-United States laws, adjustments made hereunder shall be
made in compliance with applicable requirements.
(e)    The determinations made by the Administrator, pursuant to this Section 5
shall be final, binding and conclusive.
Section 6.    Eligibility.
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals who qualify as
Eligible Recipients.
Section 7.    Options.
(a)    General. Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator


11



--------------------------------------------------------------------------------




shall determine, in its sole discretion, which Award Agreement shall set forth,
among other things, the Exercise Price of the Option, the term of the Option,
the provisions regarding exercisability of the Option, and whether the Option is
intended to be an ISO or a Nonqualified Stock Option (and in the event the Award
Agreement has no such designation, the Option shall be a Nonqualified Stock
Option). The provisions of each Option need not be the same with respect to each
Participant. More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder. Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement. No Option granted hereunder shall be an ISO unless
it is designated as such in the applicable Award Agreement and satisfies the
applicable requirements set forth in Section 422 of the Code.
(b)    Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but, in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant (exclusive of any substitute Awards granted in connection with
awards that are assumed, converted or substituted pursuant to a merger,
acquisition or similar transaction entered into by the Company or any of its
Subsidiaries).
(c)    Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.
(d)    Exercisability. Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
performance goals, as shall be determined by the Administrator in the applicable
Award Agreement. The Administrator may also provide that any Option shall be
exercisable only in installments. An Option may not be exercised for a fraction
of a share.
(e)    Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of whole
Shares to be purchased, accompanied by payment in full of the aggregate Exercise
Price of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by Applicable Laws or (iv) any combination of the
foregoing.


12



--------------------------------------------------------------------------------




(f)    ISOs. The terms and conditions of ISOs granted hereunder shall be subject
to the provisions of Section 422 of the Code and the terms, conditions,
limitations and administrative procedures established by the Administrator from
time to time in accordance with the Plan. ISOs may be granted only to an
employee of the Company, its “parent corporation” (as such term is defined in
Section 424(e) of the Code), if any, or a Subsidiary of the Company.
(1)    ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary
in the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424(e) of
the Code), if any, or a Subsidiary of the Company, the term of the ISO shall not
exceed five (5) years from the time of grant of such ISO and the Exercise Price
shall be at least one hundred and ten percent (110%) of the Fair Market Value of
the Shares on the date of grant.
(2)    $100,000 Per Year Limitation For ISOs. To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.
(3)    Disqualifying Dispositions. Each Participant awarded an ISO under the
Plan shall notify the Company in writing immediately after the date the
Participant makes a “disqualifying disposition” of any Share acquired pursuant
to the exercise of such ISO. A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two (2) years after
the date of grant of the ISO and (ii) one (1) year after the date the
Participant acquired the Shares by exercising the ISO. The Company may, if
determined by the Administrator and in accordance with procedures established by
it, retain possession of any Shares acquired pursuant to the exercise of an ISO
as agent for the applicable Participant until the end of the period described in
the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Shares.
(g)    Rights as Stockholder. A Participant shall have no rights to dividends,
dividend equivalents or distributions or any other rights of a stockholder with
respect to the Shares subject to an Option until the Participant has given
written notice of the exercise thereof, and has paid in full for such Shares and
has satisfied the requirements of Section 16 hereof.
(h)    Termination of Employment or Service. Subject to Section 3(e) hereof, in
the event of the termination of employment or service with the Company and all
Affiliates thereof of a Participant who has been granted one or more Options,
such Options shall be exercisable at such time or times and subject to such
terms and conditions as set forth in the Award Agreement.
(i)    Other Change in Employment or Service Status. An Option shall be
affected, both with regard to vesting schedule and termination, by leaves of
absence, including unpaid and unprotected leaves of absence, changes from
full-time to part-time employment,


13



--------------------------------------------------------------------------------




partial Disability or other changes in the employment status or service status
of a Participant, as and to the extent determined in the discretion of the
Administrator.
Section 8.    Share Appreciation Rights.
(a)    General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made. Each Participant who is granted a Share
Appreciation Right shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, including, among other things, the number of Shares to be
awarded, the Base Price, and all other conditions of Share Appreciation Rights.
Notwithstanding the foregoing, no Related Right may be granted for more Shares
than are subject to the Option to which it relates. The provisions of Share
Appreciation Rights need not be the same with respect to each Participant. Share
Appreciation Rights granted under the Plan shall be subject to the following
terms and conditions set forth in this Section 8 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable, as set forth in the applicable Award
Agreement.
(b)    Base Price. Each Share Appreciation Right shall be granted with a base
price that is not less than one hundred percent (100%) of the Fair Market Value
of a share of Common Stock on the date of grant (such amount, the “Base Price”)
(exclusive of any substitute Awards granted in connection with awards that are
assumed, converted or substituted pursuant to a merger, acquisition or similar
transaction entered into by the Company or any of its Subsidiaries).
(c)    Awards; Rights as Stockholder. A Participant shall have no rights to
dividends, dividend equivalents or distributions or any other rights of a
stockholder with respect to the shares of Common Stock, if any, subject to a
Share Appreciation Right until the Participant has given written notice of the
exercise thereof and has satisfied the requirements of Section 16 hereof.
(d)    Exercise Price. The Exercise Price of Shares purchasable under a Share
Appreciation Right shall be determined by the Administrator in its sole
discretion at the time of grant, but in no event shall the exercise price of a
Share Appreciation Right be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the date of grant (exclusive of any
substitute Awards granted in connection with awards that are assumed, converted
or substituted pursuant to a merger, acquisition or similar transaction entered
into by the Company or any of its Subsidiaries).
(e)    Exercisability.
(1)    Share Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be


14



--------------------------------------------------------------------------------




determined by the Administrator in the applicable Award Agreement (which may
include achievement of performance goals).
(2)    Share Appreciation Rights that are Related Rights shall be exercisable
only at such time or times and to the extent that the Options to which they
relate shall be exercisable in accordance with the provisions of Section 7
hereof and this Section 8.
(f)    Consideration Upon Exercise.
(1)    Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value of a share of Common Stock as
of the date of exercise over the Base Price per share specified in the Free
Standing Right, multiplied by (ii) the number of Shares in respect of which the
Free Standing Right is being exercised.
(2)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value of a share
of Common Stock as of the date of exercise over the Exercise Price specified in
the related Option, multiplied by (ii) the number of Shares in respect of which
the Related Right is being exercised. Options which have been so surrendered, in
whole or in part, shall no longer be exercisable to the extent the Related
Rights have been so exercised.
(3)    Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Share Appreciation Right in cash (or in any combination of
Shares and cash).
(g)    Termination of Employment or Service. Subject to Section 3(e) hereof:
(1)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement; and
(2)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
(h)    Term.
(1)    The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.


15



--------------------------------------------------------------------------------




(2)    The term of each Related Right shall be the term of the Option to which
it relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.
(i)    Other Change in Employment or Service Status. Share Appreciation Rights
shall be affected, both with regard to vesting schedule and termination, by
leaves of absence, including unpaid and un-protected leaves of absence, changes
from full-time to part-time employment, partial Disability or other changes in
the employment or service status of a Participant, as and to the extent
determined in the discretion of the Administrator.
Section 9.    Restricted Shares and Restricted Stock Units.
(a)    General. Restricted Shares and Restricted Stock Units may be issued
either alone or in addition to other awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, Restricted Shares or Restricted Stock Units shall be granted.
Each Participant who is granted Restricted Shares or Restricted Stock Units
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion,
including, among other things, the number of Shares to be awarded; the price, if
any, to be paid by the Participant for the acquisition of Restricted Shares or
Restricted Stock Units; the period of time prior to which Restricted Shares or
Restricted Stock Units become vested and free of restrictions on Transfer (the
“Restricted Period”); the performance goals (if any) upon whose attainment the
Restricted Period shall lapse in part or full; and all other conditions of the
Restricted Shares and Restricted Stock Units. If the restrictions, performance
goals and/or conditions established by the Administrator are not attained, a
Participant shall forfeit his or her Restricted Shares or Restricted Stock
Units, in accordance with the terms of the grant. The provisions of Restricted
Shares or Restricted Stock Units need not be the same with respect to each
Participant.
(b)    Awards and Certificates.
(1)    Except as otherwise provided in Section 9(b)(3) hereof, (i) each
Participant who is granted an Award of Restricted Shares may, in the Company’s
sole discretion, be issued a share certificate in respect of such Restricted
Shares; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award. The Company may
require that the share certificates, if any, evidencing Restricted Shares
granted hereunder be held in the custody of the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any award of Restricted
Shares, the Participant shall have delivered a share transfer form, endorsed in
blank, relating to the Shares covered by such award. Certificates for
unrestricted shares of Common Stock may, in the Company’s sole discretion, be
delivered to the Participant only after the Restricted Period has expired
without forfeiture in respect of such Restricted Shares.
(2)    Subject to Section 9(e) below, with respect to Restricted Stock Units, at
the expiration of the Restricted Period, share certificates in respect of the
shares


16



--------------------------------------------------------------------------------




of Common Stock underlying such Restricted Stock Units may, in the Company’s
sole discretion, be delivered to the Participant, or his or her legal
representative, in a number equal to the number of shares of Common Stock
underlying the Award of Restricted Stock Units.
(3)    Notwithstanding anything in the Plan to the contrary, any Restricted
Shares or Restricted Stock Units (at the expiration of the Restricted Period)
may, in the Company’s sole discretion, be issued in uncertificated form.
(4)    Further, notwithstanding anything in the Plan to the contrary, with
respect to Restricted Stock Units, at the expiration of the Restricted Period,
Shares shall promptly be issued to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance shall in any event be made no later than
March 15th of the calendar year following the year of vesting or within such
other period as is required to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code.
(c)    Restrictions and Conditions. The Restricted Shares and Restricted Stock
Units granted pursuant to this Section 9 shall be subject to any restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Section 409A of the Code where applicable, thereafter. Except as provided in
the applicable Award Agreement, the Participant shall generally have the rights
of a shareholder of the Company with respect to Restricted Shares during the
Restricted Period, including the right to vote such shares and to receive any
dividends declared with respect to such shares; provided, however, that any
dividends declared during the Restricted Period with respect to such shares
shall only become payable if (and to the extent) the underlying Restricted
Shares vest. The Participant shall generally not have the rights of a
shareholder with respect to shares of Common Stock subject to Restricted Stock
Units during the Restricted Period; provided, however, that, subject to Section
409A of the Code, an amount equal to any dividends declared during the
Restricted Period with respect to the number of shares of Common Stock covered
by Restricted Stock Units may, to the extent set forth in an Award Agreement, be
provided to the Participant at the time (and to the extent) that shares of
Common Stock in respect of the related Restricted Stock Units are delivered to
the Participant.
(d)    Termination of Employment or Service. Subject to Section 3(e) hereof, the
rights of Participants granted Restricted Shares or Restricted Stock Units upon
termination of employment or service with the Company and all Affiliates thereof
for any reason during the Restricted Period shall be set forth in the Award
Agreement.
(e)    Form of Settlement. The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represents the right to receive the Fair Market Value of a share of
Common Stock.
Section 10.    Other Share-Based Awards.
Other Share-Based Awards may be granted either alone or in addition to other
Awards (other than in connection with Options or Share Appreciation Rights)
under the Plan.


17



--------------------------------------------------------------------------------




Any dividend or dividend equivalent awarded hereunder shall be subject to the
same restrictions, conditions and risks of forfeiture as the underlying Awards
and shall only become payable if (and to the extent) the underlying Awards vest.
Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the individuals to whom and the time or times at
which such Other Share-Based Awards shall be granted, the number of shares of
Common Stock to be granted pursuant to such Other Share-Based Awards, or the
manner in which such Other Share-Based Awards shall be settled (e.g., in shares
of Common Stock, cash or other property), or, subject to Section 3(e) hereof,
the conditions to the vesting and/or payment or settlement of such Other
Share-Based Awards (which may include achievement of performance goals) and all
other terms and conditions of such Other Share-Based Awards.
Section 11.    Share Bonuses.
In the event that the Administrator grants Share Bonuses, the Shares
constituting such bonus shall, as determined by the Administrator, be evidenced
in uncertificated form or by a book-entry record or a certificate issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such bonus is
payable.
Section 12.    Cash Awards.
The Administrator may grant Awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and, such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. Cash
Awards may be granted with value and payment contingent upon the achievement of
performance goals.
Section 13.    Change in Control.
(a)    Unless otherwise determined by the Administrator and evidenced in an
Award Agreement and subject to Section 3(e) hereof, in the event that (i) a
Change in Control occurs and (ii) either (x) an outstanding Award is not assumed
or substituted in connection therewith or (y) an outstanding Award is assumed or
substituted in connection therewith and the Participant’s employment or service
is terminated by the Company, its successor or an Affiliate thereof without
Cause or (if applicable) by the Participant for Good Reason on or after the
effective date of the Change in Control but prior to twenty-four (24) months
following the Change in Control, then:
(1)    any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable, and
(2)    the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be achieved at the target level of
performance.


18



--------------------------------------------------------------------------------




If the Administrator determines in its sole discretion pursuant to Section 3(e)
hereof to accelerate the vesting of Options and/or Share Appreciation Rights in
connection with a Change in Control, the Administrator shall also have
discretion in connection with such action to provide that all Options and/or
Share Appreciation Rights outstanding immediately prior to such Change in
Control shall expire on the effective date of such Change in Control.
(b)    For purposes of this Section 13, an outstanding Award shall be considered
to be assumed or substituted for if, following the Change in Control, the Award
remains subject to the same terms and conditions that were applicable to the
Award immediately prior to the Change in Control except that, if the Award
related to Shares, the Award instead confers the right to receive common stock
of the acquiring entity (or such other security or entity as may be determined
by the Administrator, in its sole discretion).
Section 14.    Amendment and Termination.
The Board may amend, alter or terminate the Plan at any time, but no amendment,
alteration or termination shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. The Board shall obtain approval of the Company’s stockholders for any
amendment to the Plan that would require such approval in order to satisfy any
rules of the stock exchange on which the Common Stock is traded or other
Applicable Law. The Administrator may amend the terms of any Award theretofore
granted, prospectively or retroactively, but, subject to Section 5 hereof and
the immediately preceding sentence, no such amendment shall materially impair
the rights of any Participant without his or her consent.
Section 15.    Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.
Section 16.    Withholding Taxes.
Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, an amount in respect of such taxes up to the
maximum statutory rates in the Participant’s applicable jurisdiction with
respect to the Award, as determined by the Company. The obligations of the
Company under the Plan shall be conditional on the making of such payments or
arrangements, and the Company shall, to the extent permitted by Applicable Laws,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant. Whenever cash is to be paid pursuant to an Award, the
Company shall have the right to deduct therefrom an amount sufficient to satisfy
any applicable withholding tax requirements related thereto as determined by the
Company. Whenever Shares or property other than cash are to be delivered
pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related taxes to be withheld and


19



--------------------------------------------------------------------------------




applied to the tax obligations as determined by the Company; provided, however,
that, with the approval of the Administrator, a Participant may satisfy the
foregoing requirement by either (i) electing to have the Company withhold from
delivery of Shares or other property, as applicable, or (ii) by delivering
already owned unrestricted shares of Common Stock, in each case, having a value
equal to the applicable taxes to be withheld and applied to the tax obligations
as determined by the Company (with any fractional share amounts resulting
therefrom settled in cash). Such withheld or already owned and unrestricted
shares of Common Stock or Shares withheld from delivery shall be valued at their
Fair Market Value on the date on which the amount of tax to be withheld is
determined. Such an election may be made with respect to all or any portion of
the Shares to be delivered pursuant to an award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
Applicable Laws, to satisfy its withholding obligation with respect to any Award
as determined by the Company.
Section 17.    Transfer of Awards.
No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof will be valid, except as otherwise expressly provided in an
Award Agreement or with the prior written consent of the Administrator, which
consent may be granted or withheld in the sole discretion of the Administrator,
provided that in no event shall any such Transfer be for value. Any other
purported Transfer of an Award or any economic benefit or interest therein shall
be null and void ab initio, and shall not create any obligation or liability of
the Company, and any Person purportedly acquiring any Award or any economic
benefit or interest therein transferred in violation of this Section 17 shall
not be entitled to be recognized as a holder of any shares of Common Stock or
other property underlying such Award. Unless otherwise determined by the
Administrator, an Option may be exercised, during the lifetime of the
Participant, only by the Participant or, during any period during which the
Participant is under a legal disability, by the Participant’s guardian or legal
representative.
Section 18.    Continued Employment or Service.
Neither the adoption of the Plan nor the grant of an Award hereunder shall
confer upon any Eligible Recipient any right to continued employment or service
with the Company or any Subsidiary or any Affiliate thereof, as the case may be,
nor shall it interfere in any way with the right of the Company or any
Subsidiary or any Affiliate thereof to terminate the employment or service of
any of its Eligible Recipients at any time.
Section 19.    Effective Date.
The Plan was adopted by the Board on February 13, 2020 and shall become
effective on the date that it is approved by the Company’s shareholders
(“Effective Date”).


20



--------------------------------------------------------------------------------




Section 20.    Term of Plan.
The Plan will terminate on February 13, 2030, the tenth anniversary of the
Board’s adoption of the Plan. No Awards shall be granted pursuant to the Plan on
or after such date, but Awards theretofore granted may extend beyond that date.
Section 21.    Electronic Signature.
A Participant’s electronic signature of an Award Agreement shall have the same
validity and effect as a signature affixed by hand.
Section 22.    Securities Matters and Regulations.
(a)    Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Shares with respect to any Award granted under the
Plan shall be subject to all Applicable Laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Administrator in its sole discretion. The Administrator may require, as a
condition of the issuance and delivery of certificates evidencing shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such agreements and representations, and that such certificates bear such
legends, as the Administrator, in its sole discretion, deems necessary or
advisable.
(b)    Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares issuable pursuant to the Plan is required by any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Shares, no such Award shall be
granted or payment made or Shares issued, in whole or in part, unless such
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Administrator.
(c)    In the event that the disposition of Shares acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended, and is not otherwise exempt from such registration, such
Shares shall be restricted against transfer to the extent required by the
Securities Act of 1933, as amended, or regulations thereunder, and the
Administrator may require a Participant receiving Common Stock pursuant to the
Plan, as a condition precedent to receipt of such Common Stock, to represent to
the Company in writing that the Common Stock acquired by such Participant is
acquired for investment only and not with a view to distribution.
Section 23.    Notification of Election Under Section 83(b) of the Code.
If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service.


21



--------------------------------------------------------------------------------




Section 24.    No Fractional Shares.
No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
Section 25.    Beneficiary.
A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.
Section 26.    Paperless Administration.
In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.
Section 27.    Severability.
If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.
Section 28.    Clawback; Applicable Policies.
Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation, stock exchange listing
requirement, Award Agreement or Company policy, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any Award
Agreement or policy adopted by the Company pursuant to any such law, government
regulation, stock exchange listing requirement or otherwise). The Plan and all
Awards and Shares issued hereunder shall also be subject to the terms of the
Company’s insider trading policy and/or share ownership guidelines, if any, in
each case as may exist from time to time and pursuant to the terms thereunder.
Section 29.    Section 409A of the Code.
The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in


22



--------------------------------------------------------------------------------




order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, the Participant shall not be considered to have terminated employment
or service with the Company for purposes of the Plan and no payment shall be due
to the Participant under the Plan or any Award until the Participant would be
considered to have incurred a “separation from service” from the Company and its
Affiliates within the meaning of Section 409A of the Code. Any payments
described in the Plan that are due within the “short-term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A of the Code, the settlement and payment of such
awards (or other amounts) shall instead be made on the first business day after
the date that is six (6) months following such separation from service (or
death, if earlier). Each amount to be paid or benefit to be provided under the
Plan shall be construed as a separate identified payment for purposes of Section
409A of the Code. The Company makes no representation that any or all of the
payments or benefits described in the Plan will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Participant shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A of the Code.
Section 30.    Governing Law.
The Plan and all determinations made and actions taken pursuant thereto shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law of such state.
Section 31.    Titles and Headings, References to Sections of the Code or
Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
Section 32.    Interpretation.
Unless the context of the Plan otherwise requires, words using the singular or
plural number also include the plural or singular number, respectively;
derivative forms of defined terms will have correlative meanings; the terms
“hereof,” “herein” and “hereunder” and derivative or similar words refer to this
entire Plan; the term “Section” refers to the specified Section of this Plan and
references to “paragraphs” or “clauses” shall be to separate paragraphs or
clauses of the Section or subsection in which the reference occurs; the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; and the word “or” shall be disjunctive but not
exclusive.


23



--------------------------------------------------------------------------------




Section 33.    Successors.
The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.
Section 34.    Relationship to other Benefits.
No payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare, or other benefit plan of the Company or any Affiliate except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.


24

